Citation Nr: 0905873	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-18 048	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to November 2002 
for the grant of service connection for a major depressive 
disorder (MDD).

2.  Entitlement to an initial rating in excess of 50% for a 
MDD.

3.  Entitlement to secondary service connection for a 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to October 
1994.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2005 rating action that denied secondary 
service connection for a gastrointestinal disability, and an 
October 2005 rating action that granted service connection 
for a MDD and assigned an initial 50% rating from October 
2004.  By rating action of March 2006, the RO granted an 
initial 50% rating for the MDD from November 2002.  The 
Veteran appeals the initial 50% rating as inadequate, as well 
as the effective date of the grant of service connection, 
claiming an earlier effective date (EED).  Because the claim 
for a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In October 2008, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

The Board's decision with respect to the issues of an 
effective date prior to November 2002 for the grant of 
service connection for a MDD, and an initial rating in excess 
of 50% for a MDD is set forth below.  For the reasons 
expressed below, the issue of secondary service connection 
for a gastrointestinal disability is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The VA will notify the Veteran when further action on his 
part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for an effective date prior to November 
2002 for the grant of service connection for a MDD, and an 
initial rating in excess of 50% for a MDD on appeal has been 
accomplished.

2.  By rating action of March 2006, the RO granted service 
connection for a MDD from November 2002, the date of receipt 
of the veteran's original claim for service connection for an 
acquired psychiatric disorder.

3.  The record contains no document prior to November 2002 
that may be construed as a pending claim for service 
connection for an acquired psychiatric disorder.  

4.  The veteran's MDD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, and is productive of no more than moderate to 
serious difficulty in social functioning, and moderate 
difficulty in occupational functioning.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to November 2002 
for the grant of service connection for a MDD is without 
legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).

2.  The criteria for an initial rating in excess of 50% for a 
MDD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9434 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Pertinent to the claim for an EED for the grant of service 
connection for a MDD, the RO has notified the Veteran and his 
representative of the reasons for the denial of the claim, 
and afforded them opportunities to present evidence and 
argument in connection therewith.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed him with respect to that issue.  As will be 
explained below, the claim for an EED currently under 
consideration lacks legal merit; hence, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 50% 
for a MDD on appeal has been accomplished.  

In this case, a pre-rating November 2002 RO letter informed 
the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim.  The 
2002 letter provided notice of what was needed to establish 
initial entitlement to service connection, as well as to the 
downstream issue of a higher rating (evidence showing that a 
disability had worsened).  Thereafter, they were afforded 
opportunities to respond.  The Board finds that the Veteran 
has thus received sufficient notice of the information and 
evidence needed to support each aspect of his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The 2002 RO letter also notified the Veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information and, if needed, authorization to obtain them.  
That letter and the March 2006 Statement of the Case (SOC) 
further collectively specified what records the VA had 
received, what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2002 RO letter and the 2006 SOC collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a Veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the initial October 2005 rating action on 
appeal.  However, the Board finds that the delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  After the 
issuance of the 2002 notice letter and providing the veteran 
additional opportunities to furnish information and/or 
evidence pertinent to the claim for a higher initial rating 
under consideration, the RO readjudicated it on the basis of 
all the evidence of record, as reflected in the March 2006 
SOC.  Hence, the Board finds that any VA failure to fulfill 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.           See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2008).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2006 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
by letter of March 2006.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008), holding that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However, the 
VA General Counsel has held that Vazquez-Flores does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the Veteran nor 
his representative have alleged that his VCAA notice was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claim for an initial rating in excess of 50% for a MDD 
currently under consideration has been accomplished.  The RO, 
on its own initiative, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available post-service VA and private medical records through 
2005.  The Veteran was afforded a comprehensive VA 
examination in connection with his claim in October 2005, a 
transcript of his October 2008 Board hearing testimony is of 
record, and both have been considered in adjudicating this 
claim.  Significantly, the Veteran and his representative 
have not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim for 
an initial rating in excess of 50% for a MDD on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  An EED for the Grant of Service Connection for a MDD

Under the applicable criteria, generally, the effective date 
of an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1);    38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

An intent to apply for benefits is an essential element of 
any claim, whether formal or informal, and such intent must 
be communicated in writing.  See MacPhee v. Nicholson, 459 F. 
3d 1323 (Fed. Cir. 2006) (holding that the plain language of 
the regulations requires a claimant to have an intent to file 
a claim for VA benefits); Brannon v. West, 12 Vet. App. 32, 
35 (1998) (holding that, before the VA can adjudicate a claim 
for benefits, the claimant must submit a written document 
identifying the benefit, and expressing some intent to seek 
it).

In this case, the RO granted service connection for a MDD 
effective November 2002, the date of receipt of the veteran's 
original claim for service connection for an acquired 
psychiatric disorder.  The Veteran has requested an award of 
service connection for that disability from May 1999, the 
date of a written statement of his wife.  However, the Board 
finds that there is no legal basis for assignment of an 
effective date for such award at any time prior to November 
2002.  Simply stated, there was no pending claim filed prior 
to November 2002 pursuant to which the benefit awarded could 
have been granted.

The record is completely negative for any communication or 
action prior to November 2002 indicating an intent to apply 
for service connection for an acquired psychiatric disorder 
from the claimant, his duly-authorized representative, or 
some person acting as his next friend which identifies that 
benefit as the one sought.  The record contains a May 1999 
statement from the Veteran wherein he stated that he was 
submitting statements from several individuals, including his 
wife, in support of his pending claim/appeal for an increased 
rating for his service-connected headache disability.  In the 
cited May 1999 statement, the veteran's wife stated that she 
was writing her letter on behalf of her husband in regard to 
his headaches.  She described in detail her observations of 
the nature, frequency, and disabling effects of his 
headaches, stating that he would often become depressed as a 
result of this condition, as he felt helpless.  There is 
nothing in the veteran's wife's statement that may be 
reasonably construed as a claim on the part of the Veteran, 
or that reflects his intent to apply, for service connection 
for an acquired psychiatric disorder that identified that 
issue as the benefit sought.  To the contrary, the 1999 
statements of the Veteran and his wife clearly reflect an 
intent to support his pending claim/
appeal for an increased rating for his service-connected 
headache disability.

In November 2002, the RO received an original claim from the 
veteran's representative, on his behalf, for service 
connection for an acquired psychiatric disorder.  As 
indicated above, that claim served as the basis for the RO's 
March 2006 rating action that granted service connection for 
a MDD from that date.  In this regard, the Board notes that, 
while the VA does have a duty to assist a claimant in 
developing facts pertinent to a claim, it is the claimant who 
must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  At no other time prior to November 2002 was the 
VA put on notice that service connection for an acquired 
psychiatric disorder was sought.  

Accordingly, on these facts, the Board finds that November 
2002 is the earliest possible date for the grant of service 
connection for a MDD.  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by it.  As, on these facts, no effective date 
earlier than November 2002 is assignable for the grant of 
service connection, the appeal with respect to the claim for 
an EED for the award thereof must be denied.  Where, as here, 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 
    


III.  An Initial Rating in Excess of 50% for a MDD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his service-connected psychiatric 
disorder is more disabling than currently evaluated.  He gave 
testimony to this effect at the October 2008 Board hearing.

The veteran's MDD has been rated 50% disabling since the 
initial grant of service connection therefor in November 2002 
under the provisions of 38 C.F.R. § 4.130, DC 9434.  Under 
that DC, a 50% rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9434, the Board finds that the veteran's MDD has not 
been more than 50% disabling at any time since the initial 
grant of service connection therefor.  The medical evidence 
of record documents that the service-connected psychiatric 
disability is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, and that it is productive of no more than 
moderate to serious difficulty in social functioning, and 
moderate difficulty in occupational functioning.

On May 2005 evaluation by J. G., Ph.D., the Veteran 
complained of inability to perform certain chores and attend 
scheduled social events at times when he suffered from severe 
headaches.  He admitted to suicidal ideation over the last 
several years, but without intent or plan.  He felt depressed 
and had decreased self-worth due to job limitations at times 
when he had severe headaches.  Based on a review of the 
veteran's medical history and evaluation, the doctor opined 
that he suffered from a chronic, severe, recurrent MDD, 
secondary to severe vascular headaches of a migraine nature 
with severe intensity and unpredictable frequency.

In a May 2005 statement, the veteran's wife described her 
observations of how her husband's service-connected 
psychiatric and headache disabilities impaired him socially 
and in family life.  He reportedly avoided many household 
chores out of fear that fumes from paints and solvents would 
trigger a headache, and became agitated, irritable, and 
depressed, avoiding conversation with her and their children.    

On October 2005 VA examination, the Veteran complained of 
irritability at work due to depression, which was due to 
headaches.  He stated that he had acquaintances, but no close 
friends, and he described social isolation.  On examination, 
the Veteran was quite depressed, and he had distinct 
anhedonia, fatigue, loss of energy, problems with self-image 
and self-worth, increased irritability, and thoughts of death 
and suicide, although without active plans.  There were no 
panic attacks, and memory and concentration were within 
normal limits.  His concentration became quite poor when he 
had an active headache, and he was quite distractible.  
Thought processes were intact, although there was definite 
impairment thereof when he experienced an active headache, 
and there were no delusions or hallucinations.  His ability 
to communicate with others was somewhat reduced because of 
depression-induced irritability, and he could be loud and 
abrasive.  He managed to maintain personal hygiene.  The 
diagnosis was moderate, chronic MDD secondary to headaches, 
and a Global Assessment of Functioning (GAF) score of 55 was 
assigned, indicating moderate to serious difficulty in social 
functioning, and moderate difficulty in occupational 
functioning.

On that record, the Board finds that the veteran's MDD has 
not more than 50% disabling since the grant of service 
connection therefor.  While the medical evidence documents 
moderate to serious difficulty in social functioning, and 
moderate difficulty in occupational functioning due to 
disturbances of motivation and mood, the veteran's 
psychiatric symptoms do not include a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly-learned material, forgetting to complete tasks); 
or impaired judgment or abstract thinking.  Moreover, he does 
not exhibit occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships required for a 70% rating.  

The Board also notes that the Veteran has been assigned a GAF 
score of 55, as reflected in the 2005 VA examination report.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).    
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disability (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  In this case, the medical evidence of record fails 
to show that the veteran's psychiatric symptoms include a 
flat affect, circumstantial speech, or panic attacks.

Additionally, the Board finds that there is no showing that, 
at any time since the effective date of the grant of service 
connection therefor, the veteran's MDD has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence indicates that the service-connected psychiatric 
disability is manifested by no more than moderate difficulty 
in occupational functioning.  The veteran's symptoms and 
clinical findings as documented in the 2005 medical reports 
do not objectively show that his MDD markedly interferes with 
employment (i.e., beyond that contemplated in the assigned 
rating throughout this period), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that a schedular rating is adequate in this case.  In 
this regard, the Board notes that, although in May 2005 the 
Veteran complained that his headaches limited his ability to 
travel in his job, he remained employed by a veterans service 
organization, assisting veterans and their dependents with 
obtaining VA benefits.  Although in October 2005 the Veteran 
reported having had to remove himself from a work committee 
on one occasion because he did not interact well with groups, 
the Board also notes that he was reported to have been 
employed at this job for 9 years, and he reported 
satisfaction with the job, and that he received acceptable 
performance reviews.  Hence, the Board concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
 
For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 50% for a MDD 
must thus be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);   
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An effective date prior to November 2002 for the grant of 
service connection for a MDD is denied.

An initial rating in excess of 50% for a MDD is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim for secondary service connection for a 
gastrointestinal disability on appeal has not been 
accomplished.  

The Veteran contends that he currently suffers from a 
gastrointestinal disability that is secondary to medication 
prescribed for management of his service-connected headaches.  
A review of the record discloses that in a May 1999 written 
statement the veteran's wife referred to the potential 
adverse effects of Motrin (prescribed for management of the 
veteran's headaches) on his stomach.  On March 2001 
neurological evaluation at the Fallon Clinic, the Veteran was 
noted to be using Motrin for control of his headaches, and he 
complained of nausea.  January 2002 Fallon Clinic records 
noted the veteran's complaints of gastrointestinal symptoms 
with diarrhea and vomiting.  In May 2005, the veteran's wife 
noted her concern that medication the veteran took for his 
headaches was affecting his stomach.  In May 2005, Dr. J. G. 
noted that the Veteran complained of heartburn which he 
believed was due to medication prescribed for his headaches.  
On October 2005 VA examination, the Veteran was noted to be 
taking Motrin at times in very large amounts to control his 
headaches.  

At the October 2008 Board hearing, the Veteran testified that 
2 doctors (a primary care provider and a neurologist) had 
told him that his gastrointestinal pathology was attributable 
to medication prescribed for his service-connected 
disabilities.  However, documentation of the latter nexus 
opinions is not of record.  Under the circumstances, the 
Board finds that the RO should contact the Veteran and 
request him to identify the names and addresses of the 
doctors who reported a nexus between his current 
gastrointestinal symptoms and medication prescribed for his 
service-connected disabilities.  In the case of non-VA 
medical providers, the RO should request him to sign and 
submit written authorization, following the provisions of 
38 C.F.R. § 3.159, permitting the release to the VA of copies 
of the complete clinical records of his treatment and 
evaluation by those medical providers.

Thereafter, the Board finds that the Veteran should afforded 
a VA gastrointestinal examination to determine the nature and 
etiology of any gastrointestinal disability.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.
  
The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should contact the Veteran and 
request him to identify the names and 
addresses of the doctors who reported a 
nexus between his current 
gastrointestinal symptoms and medication 
prescribed for his service-connected 
disabilities.  In the case of non-VA 
medical providers, the RO should request 
him to sign and submit written 
authorization permitting the release to 
the VA of copies of the complete clinical 
records of his treatment and evaluation 
by those medical providers.  All 
responses received should be associated 
with the claims folder.

2.  Thereafter, the RO should obtain 
copies of the complete clinical records 
of the veteran's treatment and evaluation 
by the abovementioned medical providers, 
to specifically include documentation of 
any medical nexus between his current 
gastrointestinal symptoms and medication 
prescribed for his service-connected 
disabilities.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Thereafter, the RO should afford the 
Veteran a VA gastrointestinal examination 
by a physician to determine the nature 
and etiology of any gastrointestinal 
disability and its relationship, if any, 
to the veteran's service-connected 
headaches and medications prescribed for 
their management.  The entire claims 
folder must be provided to the physician 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of his documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.    

The doctor should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed gastrointestinal disability was 
caused or has been aggravated by the 
veteran's service-connected headaches or 
medications prescribed for their 
management.  If aggravation of any non-
service-connected gastrointestinal 
disability by the service-connected 
headaches or related medications is 
found, the examiner should attempt to 
quantify the degree of additional 
gastrointestinal disability resulting 
from the aggravation.  
  
The doctor should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
typewritten report.

4.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the secondary 
service connection claim remaining on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


